999 So.2d 707 (2008)
Russell FARLEY, Appellant,
v.
Warden HARRIS, et al., Appellees.
No. 1D08-1546.
District Court of Appeal of Florida, First District.
December 31, 2008.
Russell Farley, pro se, Appellant.
Bill McCollum, Attorney General, and Marcus O. Graper, Assistant Attorney General, Tallahassee, for Appellees.
PER CURIAM.
Russell Farley seeks review of a final order dismissing his petition for writ of mandamus in which he challenged a disciplinary action and subsequent forfeiture of gain-time. We grant appellees' motion to dismiss the appeal as moot. Because official records indicate that Mr. Farley was released from prison during the pendency of this appeal, the appeal is moot. See *708 Phillips v. McDonough, 962 So.2d 375 (Fla. 1st DCA 2007).
DISMISSED.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.